 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDMurcole,Inc. and Service Employees InternationalUnion,Local551, AFL-CIO. Case 25-CA-4438June18, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 10, 1972, Administrative Law Judge'Joseph I. Nachman issued his Decision in the above-entitled proceeding, finding that Respondent had en-gaged in certain unfair labor practices within themeaning of Section 8(a)(1), (3), and (4) of the Nation-al Labor Relations Act, as amended. Accordingly, herecommended that Respondent cease and desist fromengaging in such conduct and take certain affirmativeaction, as set forth in the attached Decision. Thereaf-ter,Respondent filed exceptions and the GeneralCounsel filed limited exceptions to the AdministrativeLaw Judge's Decision, together with briefs in supportof their exceptions.In its exceptions, Respondent argued,inter alia,that the Administrative Law Judge's conclusion thatthe layoff of certain employees on July 13, 1971, wasin violation of Section 8(a)(3) of the Act was based onan erroneous finding of fact made by the Administra-tive Law Judge; namely, that the parties had stipulat-ed that the Union had received valid unionauthorization cards from 11 of the 12 full-time em-ployees laid off on July 13, 1971. Upon considerationof the evidence bearing upon this issue, the Boardconcluded that the record evidence supportedRespondent's contention that no such stipulation wasentered into by the parties and, further, that the Ad-ministrative Law Judge, acting on the basis of thisnonexistent stipulation, precluded the General Coun-sel from adducing evidence conerning the union ac-tivitiesof these employees and knowlege of suchactivities by the Respondent. Accordingly, by Execu-tive Secretary's order, dated June 30, 1972, the Boardordered that the record be reopened and that the hear-ing be reconvened before the Administrative LawJudge for the purpose of allowing the parties an op-portunity to adduce evidence concerning the authen-ticity of the union authorization cards and any and allemployee union activities and Respondent's knowl-edge thereof. The Board further ordered that, uponconclusion of the hearing, the Administrative LawJudge prepare and serve on the parties a supplementaldecision containing findings of fact, conclusions oflaw, and recommendations to the Board based on the1The title of "Trial Examiner" was changed to "Administrative LawJudge"effective August 19, 1972.evidence received pursuant to the Order. Thereafter,Respondent filed a motion for reconsideration of theBoard's Order and the General Counsel filed a re-sponse in opposition to Respondent's motion. On Au-gust 30, 1972, the Board, by Executive Secretary'sorder, denied Respondent's motion for reconsidera-tion.Following our remand Order, the parties enteredinto a stipulation which was approved by the Admin-istrative Law Judge on September 18, 1972, and madea part of the record. In substance, the stipulation pro-vided: (a) that the parties waived further hearing; (b)that employees listed on General Counsel's Exhibit 17signed union authorization cards on the dates indi-cated by their respective names on the exhibit, andthat they were the only employees to sign such cardsprior to the layoff of July 13, 1971; (c) that certainnamed employees if called at a reconvened hearingwould testify substantially in accord with the offers ofproof made by the General Counsel at the initial hear-ing; (d) that the parties have no further evidence tooffer and waive the opportunity to do so; and (e) thatthe parties waive their right to file briefs with theAdministrative Law Judge.Pursuant to the stipulation, no further hearing washeld.On September 29, 1972, Administrative LawJudge Joseph 1. Nachman issued his SupplementalDecision, also attached hereto, in which he reaffirmedhis earlier findings that Respondent had engaged incertain unfair labor practices within the meaning ofSection 8(a)(1), (3), and (4) of the Act. Thereafter,Respondent filed exceptions and the General Counselfiled limited exceptions to the Administrative LawJudge's Supplemental Decision, together with briefsin support of their exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision and Supplemental Decision in lightof the exceptions and briefs and has decided to affirmthe rulings, findings, and conclusions of the Adminis-trativeLaw Judge, except to the extent they werereversed by our prior Order, and to adopt his recom-mended Order, as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder the recommended2We note that throughout his original Decision,the Administrative LawJudge has, in listing the discriminatees,inadvertently added the name BessieWillis and excluded the namesof VirtleNall and BettyNoelWe herebycorrect this unintentional oversight204 NLRB No. 46 MURCOLE, INC.Order of the Administrative Law Judge and herebyorders that Respondent, Murcole, Inc., Indianapolis,Indiana, its officers, agents, successors, and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order, as modified below:1.Add the following as paragraph 1(a) and reletterthe existing paragraphs accordingly:"(a) Coercively interrogating employees concern-ing their union activities."2. In paragraphs 2(a) and 2(c) delete the name ofBessieWillis and add the names of Virtle Nall andBetty Noel.3.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF -HENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, and ordered us, Murcole, Inc.,to post this notice. We intend to carry out the Orderof the Board, the judgment of any court, and abide bythe following:As the Board has found that we violated thelaw when we discharged or laid off Annie B.Beasley, Roxie L. Bridges, Hester Cousins, KatieDrake, Sue Harper, Eugenia Haskins, Wilma Le-dell, Virtle Nall, Betty Noel, Constance Walton,and Anna Bell White, WE WILL offer to each ofthem their old job back or, if the same no longerexists,to a substantially equivalent job, and wewillmake up to each of them the pay they lost,together with 6-percent interest.As the Board has found that we also violatedthe law when we discharged or laid off ClaraAlexander and Jessie Bishop, Alexander havingdeclined our offer of reinstatement and Bishophaving been reinstated by us. WE WILL make uptoAlexander and Bishop the pay they lost byreason of their unlawful discharge, together with6-percentinterest.Section 7 of the National Labor Relations Act givesall employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.229WE WILL NOT do anything to interfere with ouremployees in the exercise of the aforementionedrights.WE WILL NOT coercively interrogate our em-ployees concerning their union activities.WE WILL NOT tell our employees that they willbe laid off or discharged if they sign cards for aunion.WE WILL NOT secretly watch over the activitiesof our employees on behalf of a union, nor willwe engage in any other conduct which will rea-sonably give our employees the impression thatwe are secretly watching over their activities onbehalf of a union.WE WILL NOT threaten to discharge nor dis-charge any employee because his name appearson a charge filed with the National Labor Rela-tions Board.WE WILL NOT lay off or discharge any employeebecause he has assisted or supported a union.MURCOLE, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 614 ISTA Center, 150 West MarketStreet, Indianapolis, Indiana 46204, Telephone 317-633-8921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHI.NACHMAN, Trial Examiner: This proceeding triedbefore me at Indianapolis, Indiana, on November 22-24,1with all parties present and duly represented, involves acomplaint 2 pursuant to Section 10(b) of the National LaborRelationsAct, as amended (herein the Act), whichallegesthat Murcole, Inc. (herein Respondent or Company, duringan organizational campaign by Service Employees Interna-tional Union, Local 551, AFL-CIO (herein the Union), vio-lated Section 8(a)(1), (3), and (4) of the Act by (a)interrogating its employees concerning their own and the1This and all dates mentioned are 1971, unless otherwise stated.2 Issued September 29, on a charge filed July 21, and amended August 13 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion membership, activities, and desires of other employ-ees; (b) giving employees the impression that their unionand concerted activities were under surveillance by Respon-dent; (c) threatening employees with layoff or discharge ifthey continueto give assistanceor support to the Union; (d)threatening an employee with discharge if she did not re-move her name from a charge filed with the Board; (e)laying off and discharging, on July 13, 12 employees and atall times thereafter failing and refusing to reinstate thembecause theyassistedand supported the Union; and (f)discharging one employee on August 18 because she permit-ted her name to be used on a charge filed with the Board.For reasons hereafter stated I find substantially all of theaforesaid allegations sustained by the evidence and recom-mend an appropriate remedial order.At the trial all parties were afforded full opportunity tointroduce relevant and material evidence, to examine andcross-examine witnesses, to argue orally on the record, andto submit briefs. Oral argument was waived. Briefs submit-ted by the General Counsel and Respondent, respectively,have been duly considered. Upon the pleadings, stipulationsof counsel, the evidence, including my observations of thedemeanor of the witnesses while testifying, and the entirerecord in the case, I make the following:FINDINGSOF FACT 3A. BackgroundFor the 2 years prior to July 1, a concern known as KenKleen held a contract from United States Army for thejanitorial service at the Finance Center. In early June, Re-spondent was awarded the contract for janitorial servicesfor the year July 1, 1971, to June 30, 1972. The contract issubject to the Provisions of the Service Contract Act (29U.S.C. 351,et seq.),and, pursuant to said Act, a prevailingwage rate of $2.65 an hour to be paid to employees engagedin the performance of said contract was fixed. Sometime inlateMay or early June, while Ken Kleen was the contractor,theUnion began an organizational campaign among theemployees, which campaign was in progress on July 1, whenRespondent began performance of its contract.Preparatory to assuming performance of its contract,Kenneth Pennington, Respondent's director of operationsfor the northern United States, arrived in Indianapolis3No substantial issue with respect to commerce or labor organization ispresent for decision The complaint alleges, and by its answer Respondent,whose principal office is at Los Angeles,California,admitted,that at all timesmaterial it has been engaged at various places in the United States,includingthe Fort Benjamin Harrison Finance Center, at Indianapolis, Indiana(hereinFinance Center),in performing janitorial services pursuant to contract withtheUnited Finance Center has an annual value of $336,000 I find theaforesaid facts to be as pleaded,and on the basis thereof conclude thatRespondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act AlthoughRespondent's answer denied that it had sufficientinformation to form a belief as to whether or not the Union is a labororganization within the meaning of theAct, UnionAgent Stone testified thattheUnion is an organization in which employees participate and that itbargains and has contracts with employers concerning the wages,hours, andterms and conditions of employment of its employee-members Respondentintroducedno contrarytestimonyAccordingly,on the basis of this uncon-tradicted testimony,I find that the Union is a labor organization within themeaning of Section 2(5) of the Actabout June 23 to make the necessary arrangements for thetakeover. He brought with him his brother, James Penning-ton, who was to become manager of the operation afterKenneth Pennington had effected the takeover in accord-ance with Respondent's plans. Betty Pennington, wife ofJames Pennington, was assigned by Respondent as its officeclerical at the Finance Center. She first arrived in Indian-apolis on July 10. Her part in the critical events of this casewill be hereafter related.Although Kenneth Pennington sought permission to talkwith the Ken Kleen employees shortly after his arrival at theFinance Center, Ken Kleen declined to give itspermissionfor him to do so during working hours, and Penningtonmade no effort to see them at other times. In any event,Pennington spoke with the Ken Kleen employees for thefirst time during the evening of June 30, when he addressedthem as a group. At this time Kenneth Pennington told theemployees that Respondent would give employment to allof the Ken Kleen employees that filed applications withRespondent; that Henry Dullen and Fred Triplett, whowere their supervisors while employed by Ken Kleen, wouldbe their supervisors while employed by Respondent;4 andthat they would continue to perform the same tasks theypreviously performed, in the same locations in the building,and under the same work schedule as they had while work-ing for Ken Kleen, and that he would makeno immediatechanges in that regard.5 A total of 52 employees attendingthe meeting which Pennington addressed, filed applicationsthe following day for employment with Respondent, andwere put on Respondent's payroll. At the timeof this meet-ing as affirmatively appears from General Counsel's Exhibit17,which the parties stipulated into evidence, the Unionhad received signed authorization cards from 22 of the em-ployees who came to work for Respondent, and 7 additionalemployees signed cards on or before July 7,6 giving theUnion a total of 29 cards by the last-mentioned date.B. Alleged Violations1.The independent8(a)(1) allegations1.As heretofore indicated, when Pennington addressedthe employees on June 30, he told them that he had em-ployed Dullen and Triplett, both of whom would supervisethe employees in the performance of their workwhile em-ployed by Respondent. Both Dullen and Triplett attendedthat meeting. As the employees were leaving the meeting,4 Thecomplaint alleges that at all times material Dullenand Triplett weresupervisors or agentsof Respondentwithin the meaning of theAct. Theanswer denied this allegation In the courseof the trial,Respondentstipulat-ed that the duties,authority, and responsibility it conferredupon Dullen weresuch as to render him a supervisorwithin themeaning of Section2(11) of theAct, but madeno such concessionwith respect to TriplettIn view of thestipulation withrespect to Dullen,and Kenneth Pennington's admission thatTripletthad the same duties,authority, and responsibilityas Dullen, exceptin a differentarea of the premises, I find and conclude that both Dullen andTriplettwere supervisorswithin the meaning of the Act5All the employees involved in this proceeding workedon the night shift,each day from 6 p in of a given day to 2 a in ofthe followingday, excludingSaturdays,Sundays, and Federal holidays6 The Unionreceivedfive additional cards on July 1; one additional cardon July 2, and one on July 7 MURCOLE, INC.231Triplett addressing the employees generally asked, "Whereis the Union going to be meeting?" None of the employeesmade any response.72.During the afternoon of July 1, employee Woodwardattendeda union meeting.When he reported for work thatafternoon, Supervisor Dullen told Woodward, "You been tothe union meeting. I saw you with Virtle [also an employeeof Respondent] in the car and a couple more women."Woodward made'no response. 83.On or about July 7, an agent of the Union was distri-buting union authorization cards in the parking lot areaamong Respondent's employees. A security guard came tothe parking lot and obtained one of the cards which he gavetoDullen. Receiving the card, Dullen, in the presence ofthree or four employees who were signing in for work, re-marked that anyone caught signing a card for the Unionwould be laid off?4.Also on or about July 7, employee Sue Harper, whohad signed card for the Union, heard Dullen tell a group ofemployees reporting for duty, "You all keep filling out thosecards and you won't be here at work any longer."105.During the period between July 1 and the layoff onJuly 13, Dullen on several occasions rode through the workarea on his mechanical cart and was heard telling employeesthat those who signed union cards would be laid off."6.A few days prior to the July 13 layoff, as employeeBeasley, who had theretofore signed a card for the Union,was checking in for work at the guards desk, SupervisorDullen was standing close by and remarked to Beasley,"You better get that thing going, because you are going toget laid off." Beasley asked Dullen what he meant by the"thing," and Dullen replied, "that union thing." 127.During theeveninghours of July 2, just prior to thelayoff of July 13, Supervisor Triplett engaged employee Bes-sieWillis in conversation, telling her that "this was thenight"; that she was a good worker that could make itwithout a union; that his advice to her was "to stay awayfrom the Union"; and that if she wanted her job and wantedto work, she should forget about the Union.138.On July 12, employee Sue Harper obtained permissionto leave early so that she might get a ride home with Supervi-sor Triplett. She left work between 11:30 p.m. and midnight.Before leaving she was given the layoff notice by Penning-ton. During the ride home with Triplett, Harper asked thelatter how long the layoff would last and when they mightexpect to be recalled. Triplett replied that as long as Pen-nington could get help cheaper, and avoid dealing with the7 Based on the uncontradicted and credited testimony of Bessie WillisAlthough the record shows that Triplett was in Respondent's employ at thetime of the hearing,he was not called as a witnesss Based on the uncontradicted and credited testimonyof D. T. WoodwardDullen was not called as a witness.Although the evidence shows that Dullenwas no longer employed by Respondent at the time of the hearing,there wasno showing that his attendance could not have been secured by subpenaRespondent's failure to call Dullen andTriplett givesrise to the inferencethat had they been called they would not have supported Respondent's cause.Brewton Fashions, Inc,145 NLRB 99, 124, fn. 779Based on the uncontradicted and credited testimony of Bessie Willis10Based on the uncontradicted and credited testimony of Sue Harper.11Based on the uncontradicted and credited testimony of Anne Bell White12Based on the uncontradicted and credited testimony of Beasley13Based on the uncontradicted and credited testimony of Bessie WillisUnion, those laid off that night would never be called back.Triplett then asked Harper if she had signed a card for theUnion, and Harper replied in the affirmative.149.On or about August 13, employee Bessie Cross attend-ed a union meeting. While at work the following day, Super-visor Dullen told Cross that he thought he had done her afavor by keeping her on when her husband was workingonly 2 or 3 days week, but he had now learned that she(Cross) had attended a union meeting. When Cross admit-ted that she had attended the union meeting the precedingday, Dullen told her she was "dirty" and "two-faced." 1510. In the latter part of August, employee English, whileat work, engaged Supervisor Dullen in conversation andasked why the Company was hiring new employees insteadof recalling those laid off on July 13. Dullen replied that hehad orders from Pennington not to hire anyone on the list.English asked what list he meant, and Dullen replied the listof those Respondent had been charged with discriminatingagainst. 162.The Union's recognition demandsOn July 1, Union Representative Stone telephoned Pen-nington at the Finance Center, and told the latter that theUnion represented a majority of the employees and that shewanted to discuss with him the matter of recognition andbargaining. Pennington told Stone that he was just gettingstarted, needed time to get organized, and asked that Stonecall him again the first of the following week. The same dayStone telephoned Company President Mgrdichian at hisoffice in California telling him basically what she had toldPennington.Mgrdichian replied that he would considerStone's request and would communicate with her later.Stone did not thereafter hear from Mgrdichian. Also on July1, Stone sent a letter to Respondent at its California officerequesting a meeting to discuss recognition and bargainingand offering to prove the Union's majority status. Respon-dent did not reply to this letter.Pursuant to Pennington's request on July 1 that Mrs.Stone call him the following week, she made such call onTuesday, July 6.17 A meeting for the following day wasarranged. At the meeting on July 7, in Pennington's office,Mrs. Stone reiterated her claim of majority status, requestedrecognition and bargaining for a contract. Pennington re-plied that he was without authority to make any decision inthe matter; that such decision would have to be made by hisoffice in California; that he would communicate with said14Basedon the uncontradicted and credited testimony of Sue Harper15Basedon the uncontradicted and credited testimony of Bessie Cross.16 Basedon the uncontradicted and credited testimony of Cecilia English.In addition to the foregoing, the General Counsel sought to adduce evi-dence to establish that during the month of June, and before they wereemployed by Respondent, Dullen and Triplett engaged in conduct thatwould constitute interference, restraint, and coercion of Ken Kleen's employ-ees inthe exercise of their Section 7 rights, contending that Respondentwould be answerable for that conduct All testimony of that nature wasrejected on the ground that Respondent could not be held responsible for theconduct of Dullen and Triplett engaged in by them prior to the time theybecame agents of Respondent Testimony relating to the conduct and state-ments of Dullen and Triplett made at the meeting of June 30, whenPenning-ton told the employees that Dullen and Triplett had been hired byRespondent as supervisors, and thereafter, was received.1Monday, July 5, was celebrated as the July 4 holiday 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice and advise Stone later of Respondent's decision. Thetestimony is uncontradicted that Pennington never commu-nicated any decision on the subject to the Union. In thecourse of this conference Pennington made a remark to theeffect that he did not know which of the employees wanteda Union, to which Stone replied that she was not at libertyto disclose the identity of the Union's supporters, but thatitwas a majority. One of the Union's group asked howmany employees Respondent had on the payroll, and Pen-nington replied with some figure. The union representativethen stated that they had a majority of that. Notwithstand-ing Pennington's contrary testimony, I find that at thismeeting Pennington made no mention of a contemplatedreduction in force.18Immediately following her July 7 conference with Pen-nington,Stone filed a representation petition with the Re-gional Office. According to the payroll records for themonth of July the number of employees on the payroll asof July 7, excluding supervisors and clericals, was 52. Theparties stipulated that the Regional Office mailed a copy ofthe representation petition and a letter explaining theBoard's election procedures,to Respondent at its office inthe Finance Center on Friday, July 9, and that it was re-ceived by Respondent. Although there was no stipulation,nor is there independent evidence as to the date the Respon-dent received said material, there is the presumption thatmailed matter is received in due course of mail, and this isparticularly true where the mailed material was in fact re-ceived. SeeBratten Pontiac Corp.,163 NLRB 680, 682, fn.9, enforcement denied in part on other grounds, 406 F.2d349 (C.A. 4, 1969). In view of the fact that the next work dayafter the mailing was July 12, with a weekend intervening,and Betty Pennington's testimony that she opened all mailand placed it on the manager's desk, I find that the represen-tation petition came to Pennington's attention on July 12,and reject his testimony that he saw that document for thefirst time about a week prior to the hearing herein whichbegan on November 21. Indeed, in his affidavit given theBoard on September 20, Pennington admitted that "Shortlyafter the charge was filed with the Labor Board, I receiveda copy of it."3.The July 13 layoffWhen the employees reported for work at 6 p.m., July 12,they observed a group of new employees, estimated to num-ber about 10 or 12. These employeeswere assigned to workthat shift along with the regular employees. When the shiftended at 2 a.m., July 13, the employees checked out at theguard's desk. Just beyond the guard's desk Pennington wasstationed, with Dullen off to one side, and as each employeepassed Pennington he asked the name, and looking througha group of layoff notices he had before him, ave a layoffnotice to 12 employees." With one exception '29 the employ-isMy findings in this section are based on the credited testimony of SueStone, Respondent's payroll records, and the stipulations of counsel. Withrespect to this branch of the case Pennington's testimonyis insome respectsinconsistent with that of Stone, but based on the totality of his testimony andhis demeanor while testifying, for reasons hereafter discussed, I do not regardhim as a credible witness in areas where substantial credibility issues areinvolvedees were given an identical notice which is headed "Employ-ees Separation Notice," and advised that the reason for the"termination" was "cut back in force," and that the employ-ees would "be reinstated if needed." Of the 12 employees solaid off on July 13, 11 had on or before July 7 signed a cardon behalf of the Union?' Although the layoff notices giventhese employees stated they would be recalled if needed,Respondent's payroll records show that between July 16and October 26, Respondent hired a total of 31 new employ-ees,2224 of whom, according to Respondent's records, ap-peared to be still employed by Respondent at the time of thetrial of this case. There is no dispute that none of the em-ployees laid off on July 13 have been recalled.234.Defense to layoffPennington testified that because he was unable to in-spect the operation or interview the Ken Kleen employeesand determine how many of them he could use until late onJune 30, he decided to take over all the Ken Kleen employ-ees, andcontinue them in the operation they were thenemployed until he could prepare proper schedules and de-termine how many employees he would need, and to whatoperations they should be assigned. Additionally,Penning-ton testified that he wanted to use some employees to bereferred to him by the Vocational Rehabilitation Service,and these would have to be worked into the force taken overfrom Ken Kleen.24 According to Pennington, over the week-end of July 10 and 11, he worked at home, assisted by hisi9The employeesreceiving such notices are those named in paragraph 6(a)of the complaint as amended at the hearing. The amendment added the nameof Constance Walton20 The notice given Constance Walton was dated July 12, while the remain-ing notices were datedJuly 13Walton testified that she worked a full shifton July12-13, and that the notice was given her when she checked out. Thediscrepancy in date is not otherwise explained At least inferentially, Pen-nington denied that Walton was discharged on eitherJuly 12 or 13. Accord-ing to Pennington, Walton's last day of work was July 8,and his work recordsso indicateHe was unable to saywhy shedid not work after that date;whether he terminated her or whether she quit.Based on Walton's testimonyand the fact that she was given a layoff notice,I find that she worked untilJuly 13when she was laid off with the remaining employees involved, andthe fact that the layoff notice is dated July 12, was an error.21The only employeereferred to in paragraph6(a) ofthe complaint, asamended,who did not sign a unioncard was C.Alexander.22 The dates these employees were hired are. oneon July16; three on July29; one on August 2, three on August 16, one on August 20; one on August25; one on August 26; one on August 30; one on September 9; one onSeptember 13, eight on September24; oneon October 1; one on October 4;one on October 6; one on October 7; oneon October13; one on October14; one on October 21, and two onOctober 26. These donot include someemployees who were referred to Respondent by the Rehabilitation Service,as hereafter more fully detailed23 A B. Beasley was recalledas a temporary for one dayon September 1,but on September 2 was told that Respondent had no further work for her.24 Although,as indicated,a wage rate of $2.65 an hour had been fixedpursuant to the Federal Service ContractAct, asthe minimum rate to be paidto employees engaged in the performance of the contract,Pennington, as hehad on other government posts, sought to obtain some employees throughthe Vocational Rehabilitation Service, a State Agency which cooperates withthe Federal government in a program promoting the rehabilitation and em-ployment of handicapped persons.By regulation,the Secretary of Labor hasprovided for the employment of handicapped workers at a rate less than thatspecified in the contract,providedsuch employment is in accord with theterms of a certificate issuedby the Wageand Hour andPublic ContractsDivision of the Departmentof Labor. Withoutsuch a certificate,employ-ment at a rate less than that specified in the contract is unlawful MURCOLE, INC.233sister-in-law, Betty Pennington, who also serves as the cleri-cal in Respondent's office, in the preparation of a workschedule, which assigned each employee to the performanceof a specific operation at a specified location. 5 Accordingto Pennington-and his testimony in this regard is corrobo-rated by Betty Pennington-in preparing his work charts, hehad before him a drawing of the work area and the applica-tions for employment filed with him by the former KenKleen employees who then worked for Respondent; that toassign anemployee to a particular location and job, hewould ask Betty Pennington to give him the name, for ex-ample, of a female cleaner; that she went through the stackof applications, which were arranged in no particular order,and starting from top, called out to him the name on the firstapplication she found in the classification he had requested,and he wrote that name at the proper place on his draw-ing;26 that the same procedure was followed in filling all thejob slots, and when the work charts were completed at hisoffice on July 12, he directed Betty Pennington to preparelayoff notices for all the people from whom applications hadbeen taken but had not been reached for assignment in thepreparation of the work schedules. According to both of thePenningtons, each was unaware of the union affiliation ofany of the employees, and the fact that I I of the 12 employ-ees laid off on July 13 were members of the Union wassimply a happenstance.Additionally, Respondent contends that the July 13 lay-off was made economically necessary by reason of the factthat he had agreed to employ people to be referred to himby the rehabilitation service, 13 of such people having re-ported for duty at 6 p.m., July 12, and were then placed onthe payroll at a rate of $1.73 an hour instead of the contractrate of $2.65. In this connection Pennington testified that heconferred with the service about June 25, and then commit-ted himself to take up to 15 people that they might refer,25 Pennington testified,supportedby a copy of an Armymedical dischargedated in 1953,that he suffers from a "complete inability to recognize wordsymbols," which medical authorities regard as "word blindness in a neurolog-ical sense,"and for that reason is unable to read or write.Thereis no evidenceas to what therapy, ifany, orwhat improvement,if any, Pennington has hadin the 18 years since his discharge from the military service.The evidence,however, casts some doubt-a doubt unnecessary to resolve completely-upon the accuracy of this testimony.Of the 12 employees discharged on July13, 11 testified that on the night of their dischargetheyhad finished workand had checked out at the guard's station,that Pennington was standinga short distancebeyond,and as they approached, Pennington asked themtheir name; that when theygave their name,Pennington leafed through astack of papers he had before him, pulled out a layoff slip which he handedthe employee and that said slip bore that employee's name.This wouldappear to be conclusive evidence that although Pennington might have hadsome difficulty in the past in reading and/or writing,and perhaps sufferssome current disability in that regard,it is at least doubtful that his inabilityto read atthis time-some18 years after the date of the medical report-isas "complete"as the report states, or as Pennington would have us believez6 In this connection it is of some significance to note that although Pen-nington testified that there were various classifications of employees,such astrashers,sweepers,moppers and rest room cleaners, the payroll records showonly oneclassification for rank and file employees, namely, "StandardClass,"and that all received the same rateof pay.Pennington further testifiedthat all the employees were generally interchangeable in the several Jobs theywere to perform,and were at times switched from one task to another, andback again,in the course of a particularday. Additionally,Betty Penningtontestified that she knewonly ofthe "Standard"classification,and that noother list of classifications existed in her office,nor elsewhereto her knowl-edge.with the understanding that the service would arrange withthe Department of Labor forissuanceof the appropriatepapers that would permit their employment at the reducedrate, and left blank, but numbered, applications for suchemployees to fill out. According to Pennington, not only didthe Ken Kleen employees file applications for employmenton July 1, but a number of others who heard of possibleemployment, including a great number who presented ap-plications that he had left with the rehabilitation service.Pennington testified that he discovered there were moreapplications submitted by persons allegedly referred by re-habilitation than the number of applications he had left;and that investigation disclosed that the applications he lefthad been duplicated and widely distributed so that he hadno way of knowing who had been referred by the service.For this reason he refused to interview or hire any of theseallegedly referred by rehabilitation and called upon the lat-ter to submit a list of those it had referred, and that thepeople hired on July 12 were those ultimately referred byrehabilitation. Pennington also testified that he told hisbrother, Project Manager James Pennington, that after hegot his work schedules made up, he would start calling thepeople referred by rehabilitation for interview and possiblehire.As heretofore found, Pennington completed his workscheduleslate in the day on July 12, but thereis no testimo-ny as to when he called the rehabilitation referrals for inter-view. It is undisputed, however, that 12 of them reported forwork at 6 p.m., July 12, and worked that entire shift 275.The discharge of BishopThe initial charge filed herein on July 21 included thename of Jessie M. Bishop as among those alleged to havebeen discriminatorily discharged by Respondent on July 13.In fact Bishop was not so discharged. Upon receipt of acopy of the charge,28 Pennington sent for Bishop and ques-tioned her about the fact that her name appeared on thecharge. Bishop denied that she had authorized the use of hername on the charge and Pennington told her to get hername removed from the charge, and if she failed to do soshe would be discharged, because the Company did notwant anyone working for it that was against it. Bishopsought to communicate with Union Agent Stone but wasunable to do so. That evening when Bishop returned towork she was asked by Project Manager James Penningtonif she had seen the union agent to get her name removedfrom the charge. Bishop replied that she had been unableto do so. James Pennington then told Bishop that she hadbetter do something because he had orders to fire her if shedid not get her name off the charge.On August 13, Bishop, after informing Union AgentStone of Respondent's threat of discharge, obtained from27 Pennington also testified that the rehabilitation service was unable toprovide the necessary certificates permitting employment at the reduced rateof pay, and for that reason all those referred by the servicewere eitherterminated by July 31, or were raised to the contract rate.28 The record does not show the date Respondent received the charge. Itdoes show that a copy of the charge was mailed to Respondent at the FinanceCenter on July 23 by registered mail. The signed registry receipt does not beara date of delivery,but does show that it was returned to the Regional Officeon July 26 at 10.16 a in. As July 26 was on Monday, the registry receipt musthave been signed by Respondent on July 23 or 24 234DECISIONSOF NATIONAL LABOR RELATIONS BOARDStone a letter addressed "To Whom It May Concern,"which stated that the charge filed with the Board had beenamended at the request of Bishop by deleting her name, andthat the initial charge had been filed by the Union and notby Bishop. The same day the Union amended the initialcharge by deleting the name ofBishop asone of the discri-minatees,and adding a new allegation that Respondentthreatened to discharge or otherwise discriminateagainstemployees because their names appeared on the originalcharge, and because it suspected employees of filing chargesagainst it with the Board. A copy of the amended chargewas served on Respondent on August 17. When Bishopwent to work the evening of August 13, she gave the state-ment she had received from Union AgentStone toSupervi-sor Dullen (neither of the Penningtons being available), whosaid he would turn it into the office. In a later conversationwith James Pennington, Bishop asked him if thestatementfromStonewas satisfactory. As Pennington did not indicateany dissatisfaction with the statement, Bishop assumed thatitwas satisfactory, and she continued to work as usual untilAugust 19, when Dullen handed her a slip signed by Ken-neth Pennington, which stated that she was being "Dis-charged For Cause," the allegedcausebeing that she "Madefalse accusations against company representatives as of 8-13-71. These charges have not been proved or disproved.Termination depending." 29 Bishop heard nothing furtherfrom Respondent until October 19, when she received aregistered letter signed by James Pennington dated the pre-ceding day and stating:Mrs. Bishop, we have tried many times to get hold ofyou to let you know that your job is still open. If youwish to return to your job, let us know.Bishop called Respondent's office immediately upon receiptof this letter and was told to report for duty on October 20,which she did. She has worked continuously since that date,but was not paid for the time she lost between the date ofher discharge on August 19, and her reinstatement on Octo-ber 20.Pennington admits that he caused Bishop to be dis-charged, and that his reason for doing so was that she hadfiled a charge which made unjust accusations against theCompany, and that he terminated her until the charges wereeither proved or disproved. In his affidavit given the Boardon September 20, Pennington stated that "if a personbrought chargesagainst mefor discrimination, I felt theyshouldn't be on the payroll until the charges were re-solved." 3029 The notice of discharge is dated August 13, but I credit Bishop's uncon-tradicted testimony that it was not given to her until August 19.30 The findings in this section are based on the credited testimony of JessieBishop,and some admissions by Kenneth and Betty Pennington.Based onthe entire record,Ihave concluded that I can credit the testimony of the twoPenningtonsonly in thoseinstances where(1) the fact is not in dispute, (2)the testimony is in the nature of an admission against interest,and (3) theirtestimony is corroborated by other evidence which I credit. I reach thisconclusionnot onlybecause their demeanor while testifying did not impressme as that of honest and reliable witnesses, but because of the many inconsis-tencies between the testimony of Kenneth Pennington as a witness,and hisaffidavit given the Board on September 20 A few examples will suffice.When testifying as a witness called by the General Counsel under Rule 43(b),Pennington stated that he did not recall whether Union Agent Stone told himher union represented a majority of Respondent's employees at their confer-C. Contentions and Conclusions1.The 8(a)(1) violationsUpon consideration of the entire record, I find and con-clude that Respondent violated Section 8(a)(1) of the Act bythe following:(a)Triplett's query expressed generally to all the employ-ees at the conclusion of the meeting on June 30, "where isthe Union going to be meeting?" The statement conveyedto the employees that Triplett knew union meetings were tobe held, and carried the clear implication to the employeesthat he might engage in surveillance of them. In that sense,the remark was coercive. The contention that Respondentmay not be held responsible for Triplett's conduct on June30, because he did not come to work for Respondent untilJuly 7, I must reject because at the June 30 meeting Pen-nington told the employees that Dullen and Triplett wouldbe their supervisors.(b)Dullen's statement to Woodward that he knew thelatter, accompanied by other employees, had attended aunion meeting, because it clearly created the impressionthat the union activity of the employees was under surveil-lance by Respondent.Rockingham Sleepwear, Inc.,188NLRB 698, and the cases there cited.(c)Dullen's statements to various employees during theperiod from on or about July 1 to about July 13 that em-ployees who signed union cards would be laid off, or wouldenceon July 7, yetwhentestifyingas a witnessfor Respondenthe admittedthat she so informedhim. Indeed, in his affidavitPennington admitted thatat the July 7 conference, after he gave theunion representative the numberof employeesthenon Respondent's payroll, oneof them replied that theUnionstill had 60percent of the employees signed up. With respectto JessieBishop, Pennington testifiedthat he ceasedworking in Indianapolis aboutAugust 20, returningimmediately to the west coast about August 24; that onthe day he arrived the Company's presidentdiscussed Bishop's dischargewith him,and directed that Bishop be immediately "reinstated with fullbackpay"; that on thesameday he telephonedthe Indianapolis office anddirectedProject Manager James Pennington and officeclerical,Betty Pen-nington,to telephone Bishopand get her back to work;that whenthe payrollfor the last halfof August came in, he was again called by his LosAngelesoffice and told that there was no timecard for Bishop,and that it was hisresponsibilityto see thatBishop was put back to work, thathe immediatelyplaced a telephonecall to Bishop, but when the phonefailed to answer, hecalled Betty Penningtonand directed her to senda specialdeliveryregisteredletter to Bishop advisingher that she might return to work.Pennington placesthe timeof the last-mentionedcalls as between September5 and 10 Asheretoforeindicated, the letter to Bishop did notgo out untilOctober 18.BettyPennington testifiedthat she made two calls to Bishop aboutreturningto work;the firstduring the latter part of August, and thesecond betweenSeptember l and 15, that on the first call someoneanswered but would notgive a name; that on the second call she gotno answer. No explanation wasgivenby eitherKennethor Betty Pennington for the delay from aboutSeptember 15 to October 18, the date of the letter offeringreinstatement toBishop.James Penningtondid not testify In his affidavit, however,Penning-ton statedthat the instructionsto reinstate Bishop were givenhimthe dayafter Bishop was discharged(August 19) apparently by telephone;that whenhe immediately telephoned Bishop and the phonedidanswerthat Bishop toldhim that shecould not return to work because she was ill. And whilePennington's testimony with respect to effort by othersto communicate withBishop ispure heresay, he claimed that other peoplein his Indianapolis officemadecontact with Bishop and that she continued to claimthat she was illand unable to work. This is atleastcontraryto the testimonyof BettyPenningtonwho testified that her two attempted contactswith Bishop wereunsuccessfulIn short, on the entire record, I am convincedthat the testimo-ny of both Kenneth and Betty Pennington, in itsessential details,is contraryto the facts, and I decline to credit the testimony of either of them.N.L R BvWalton Manufacturing Company,369 U S. 404, 408 (1962). MURCOLE, INC.235no longer be working for Respondent,as well as his July 13statement to Beasleythat she had "better get that[Union]thing going,"because she was goingto belaid off. Thesestatementswere plainlythreats tothe job security of theemployeesif they didnot abandon their support of theUnion.(d) Triplett's statementto employee Willis that if shewanted to continueworking forRespondent she shouldforget aboutthe Union,as well as his statement to Englishthat the employees laid off onJuly 13 wouldnever berecalledif that wouldassist Respondent in avoiding dealingwith Union. The firststatementwas plainlya threat to thejob security of employeesif they assistedthe Union,and thesecond was a threat to retaliate against employees becausethey gaveaid and assistanceto the Union.For the samereason Dullen's statement to Englishthat he had ordersfrom Respondent'smanagement not to rehireany of theemployees it was chargedwithhaving discriminatorily dis-charged onJuly 13 was a threat to the job security of theemployee.(e)Triplett's questionto employeeHarper asto whethershe had signed a cardfor the Union,the same being interro-gation proscribedby Section8(a)(1) of theAct.As theBoard said inEngineeredSteel Products, Inc.,199 NLRBNo. 52:Questioning selected employeesabout theirunion sym-pathies without legitimate reasons,therefore and with-out any assurance against reprisal,by its very naturetends to inhibit employees in the exercise of their rightto organize.I find nothingin the recordto show thatRespondent hadany legitimate reason to interrogate Harper as to whethershe had signed a union card.Certainlythe question was notasked to enable Respondent to ascertain whether it had anobligation to dealwith the Union,for the facts demonstrat-ed that Respondent had no intention of dealingwith theUnion.Moreoever,it is clearthatno assurance against re-prisalwas given,and the violations which I find hereinstrongly suggest that reprisal against employees who en-gaged in union activity was intended by Respondent.(f)Dullen's statementto Cross onor aboutAugust 13that he thoughthe had doneher a favor by keeping her onthe job, but hadnow learnedthat she hadattended a unionmeeting.This was athreat toCross thather job might bein jeopardyif she attended meetings or gave other assistanceor support to the Union.(g)The statementmade by bothKenneth and JamesPennington to Jessie Bishop that she would be dischargedif she did not get her name removed from the initial chargeherein.This was clearlya threat to Bishop's jobsecurity ifshe continued with her supportof the Union.Likewise thesubsequent discharge of Bishop when her name appearedon the amended charge independently violated Section8(a)(1), because it restrained and coerced her in the exerciseof her Section7 rights.2.The 8(a)(3) violationsIfind and conclude,upon consideration of the entirerecord,that Respondent's layoff of the 12 employees onJuly 13 was discriminatorily motivated and hence violativeof Section 8(a)(3) of the Act. I reach this conclusion basedon the totality of the following considerations.1.Respondent's union animus is demonstrated not onlyby the activity of Dullen andTriplett,prior to the July 13layoff detailed above,and which I have found violative ofSection 8(a)(1) of the Act,but also bythe statements of thePenningtons to Jessie Bishop and the subsequent statementof Dullen to English that those laid off would not be rehired.Particularly,the conduct of Dullen in riding through thework area and announcing to the employees generally thatthose who signed union cards would be laid off, when cou-pled with the testimony of Pennington that he was generallyabout the premises,can lead only to the conclusion thatalthough there is no evidence that Pennington personallyparticipated in the restraint and coercion practiced upon theemployees,he must have been aware that it was going on.2.Additionally,although I have made no findings withrespect to any restraint or coercion of employees by Dullenand Triplett prior to June 30, the record leaves no room fordoubt that during thatperiod theyat least talked to theemployees about theUnion.Under these circumstances, tobelieve that neither Dullen nor Triplett conveyed to Pen-nington,after theybecameRespondent's agents, the infor-mation they had acquired about the union activity amongthe employees while they were supervisors for Ken Kleen,and their views about the identity of the employees whowere probably supporting the Union, strains credulity be-yond the breaking point.3.Pennington was informed on July 1,and again on July7, that the Union represented a majority of the employees.Indeed onJuly 7,after Pennington gave the figure as to thetotal number of rank-and-file employees then on the payroll(the records in evidence show that it was then 52), one ofthe union representatives remarked that the Union still hada majority, according to Pennington over 60 percent. ThusPennington knew at that moment that the Union had about31 supporters,if not more,and that a layoff of 12 employ-ees, which constituted almost 25 percent of the work force,ifmost were union adherents,would completely destroy theUnion's majority.4. It is of some significance that,at the July 7 meetingwith representatives of the Union,Pennington did not, as Ihave found,mention an impending layoff,and the layoffwhen it came less than a week later was without priornotices or warning and in the midst of a payroll period,which is itself some evidence of discriminatory motive.5.Also indicating a discriminatory motive,Ibelieve isthe fact that,although Respondent hired some 31 new em-ployees between July 16 and October 26,itdid not offerreinstatement to any of the employees laid off onJuly 13,notwithstanding the fact that the layoff notices given themindicated that Respondent had no complaint about theirwork;and stated that the layoff was only because of lackof work,and that the employees would be recalled if need-ed. The need being established by the hiring of 31 newemployees,the only reason that suggests itself for not recall-ing those laid off on July 13 is that Respondent wanted torid itself of those specific employees whom it regarded asunion adherents, solely because of their union activity. Thatthiswas Respondent'spurpose is strongly indicated byTriplett's statement to English which I have found violative 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 8(a)(1) that those laid off on July 13 would neverbe recalled if that would assist Respondent in avoiding deal-ing with the union.6.The uncontroverted fact that, of the 12 employees laidoff on July 13, 11 had signed cards authorizing the Unionto represent them. As the Board said inCamco, Incorporat-ed,140 NLRB 361, 365, enfd. with modifications not herematerial 340 F.2d 803 (C.A.5, 1965), in language fully appli-cable to the instant case:... As noted, the Respondent employs 95 employeesin its machine and tooling departments; 16 of theseemployees attended a union meeting; and, of these, I Iemployees,all of whom had attended the union meeting,were terminated during February. The Respondentcontends in effect that it was by chance that all of theterminatedemployees attended the February10 meet-ing.While it may be theoretically possible that theRespondent should [sic] have fortuitously selected fortermination only those employees active in the Union,commonsense and the laws of mathematical probabili-ty indicatethat suchfortuity was highly improbably.[Emphasis in text.]Applying this principle to the instant case, the fact that I Iof the 12 employees laid off on July 13 were union adherentsis strong evidence that the layoff had a discriminatory mo-tive, and that Respondent's contentions that the fact re-ferred to was no more than a coincidence must berejected.31It is true, of course, that a finding of discriminatory mo-tive may not be based on probability alone, for the possibili-ty exists, however remote, that the Employer was motivatedsolely by lawful consideration, and that possibility cannotbe completely ignored. But when there is added to the greatmathematical improbability, the elements present in the in-stant case, of strong employer hostility to the Union, state-ments to the employees that they would be laid off if theycontinued to assist the Union, the layoffs are closely relatedin point of time to when the employer learns that the em-ployees are organizing and, although in need of the peopleand having no complaint about the services of those laid off,fails to recall them, as well as Triplett's statement that theywould not be recalled if this would enable Respondent toavoid dealing with the Union, the circumstances combine toprovidea prima faciecase of discriminatory motivation, andit is then up to the employer to come forward with a con-vincing explanation that his action was based solely uponnondiscriminatory considerations.Syracuse Tank & Manu-facturing Company, Inc.,133 NLRB 513, 525.7.The evidence upon which Respondent chiefly relies asconstituting the convincing explanation that the layoff wasbased solely upon nondiscriminatoryconsiderations is the3iOn the basisof pure chance and eliminating all otherfactors,the possi-bility-in a work force of 52 employees of whom 29are union members-ofselectingfor layoff 12 employees, I I of whom wouldbe members of theUnion, is comparable to a blindfoldedperson selecting at random 12 mar-bles, I I of whichwould be redand I blue,from a bowlcontaining 52 marblesof which 29 are red and 23 are blue. Themathematicalprobability of sucha selection,computedon thebasis of the applicableformula,would be Ichance out of 260 SeeUspansky,IntroductiontoMathematicalProbability(McGraw-Hill, 1937), ChapterIIn bettingparlanceeven a 50-to-I shot isconsidered very remotetestimony of Kenneth Pennington, corroborated by BettyPennington, that the work charts were prepared by assign-ing employees to work stations from the stack of applica-tions of theformerKen Kleen employees, which were notarrangedin any particular order, working down from thetop of the stack, and that when all the job slots had beenfilled, there remained 12 applications filed by said employ-ees for whom no work was available and that it was forthose 12 that layoff notices were prepared and distributed.The Penningtons make no claim and by inference concedethat in selectingemployees to be assigned to particularwork, where there were two or more equally qualified for aparticular job, that no consideration was given as to whichof those employees might be the more efficient performer.This is another factor indicating that the selection was notmade in themanner they claimed, for an employer in sucha situationnormally will make the selection at least on thebasis of hisestimateof the competency of the employeesinvolved. In addition, for reasons heretofore stated, I amunable to credit the testimony of the Penningtons that theselectionof those to be laid off was made in the manner theytestified. Indeed, upon consideration of the entire record, Iam convinced, and therefore find and conclude, that thetrue factsare those which they deny; namely, discriminato-ry considerations.32The contention that the layoffs became economically ne-cessary with the hiring of the rehabilitationreferralsI rejectas nothingmore than an afterthought seized upon to givethe layoff apparent legitimacy. Not only do I discreditPennington's testimony generally, but his testimony on thisissue conflictswith his own explanation as to how those laidoff were selected. As heretofore pointed out,Penningtonclaimed that he completed his work chartslate inthe day,on July 12, by selecting at random from among the KenKleen applicants sufficient people to fill all available jobs,and that theremainingKen Kleen applicants made up the12 to be laid off. I find nothing in the evidence to show thatwhen Pennington prepared his work charts he had yet inter-viewed any of the rehabilitation referrals, or that he knewthey were to report for work that day. Thus, according toPennington, there were no jobs to which the rehabilitationreferralsmight be assigned. But if there were jobs for them,as appears to be the case, they were obviously at the expenseof those destined for layoff. Additionally,as Pennington32 Counselfor Respondent states inhis brief thatthe testimony of thePenningtons was uncontradicted and unrefuted,and relying upon the FifthCircuit's decisioninN L R B v Walton Mfg Co.,286 F 2d 16 (1961), arguesthat their testimonymay not bedisregardedbecause ofsuspicion that it maynot be true,that their testimonymay be rejected only if thereisdirectimpeachment, or if it is inconsistent with"the positive sworn testimony onthe exact point."It is true thatcounsel'sargument is supported by theWaltoncase which he relies upon,but what counsel has apparently over-looked is thatWaltonwas reversed by the SupremeCourt (369 U.S 404), andin specifically rejecting the principlefor whichcounsel argues,the Courtquoted withapproval from the opinionof Judge Learned Hand,speaking forthe SecondCircuit inDyer v MacDougall,201 F.2d 265, 269 (1952), theSupremeCourtsaying[at 408]For thedemeanor of a witness.. may satisfythe tribunal,not only thatthe witness' testimony isnot true, but that the truth is theopposite of his story;for the denial ofone, who has a motive todeny, may be utteredwith such hesitation,discomfort,arrogance or defiance,as to give assurancethathe is fabri-cating,and that, ifhe is, thereis no alternative but to assume the truthof that which he denies MURCOLE, INC.237testified and the payroll records show, no people employedat rehabilitation rates remained after July 31. Those peoplewere terminated, according to Pennington, not for lack ofwork, but because he could not lawfully employ them atreduced rates, and yet he wholly failed to give any explana-tion or any reason for his failure to recall those laid off onJuly 13.Upon the totalityof the foregoing consideration, I amsatisfied and therefore find and conclude that, (1) absent theunion activity among the employees here, Respondentwould not have affected a reduction in force at the particu-lar time it did, although it may have done so later; and (2)but for Respondent's belief that the laid-off employees, ormost of them, were identified with the union activity, itwould not have selected for layoff, not laid off, those em-ployees it did layoff on July 13. In short, I find and concludethat said layoffs were motivated by unlawful discriminatoryconsiderations.3.The 8(a)(4) violationsThe testimonyleaves no roomfor doubt that on August19Bishop was discriminated against by Respondent be-cause she filed charges under theAct 33Not only was Bish-op threatened with dischargeby bothKenneth and JamesPennington if she did not get her name removed from theoriginal charge,as I have heretofore found,supra,but Ken-neth Pennington admits that he discharged Bishop becausethe amended charge filed with the Board made what heregarded as unjust accusations against theCompany.Under these circumstances it is plain that the motivatingcause of Bishop's discharge was both the original andamended charge filed with the Board. It is quite true thatneither charge was filed by Bishop, and Section 8(aX4)speaks in terms of an employee who has filed a charge 34Congress obviously intended this statutory provision to bebroadly interpreted to afford an employee protection fromreprisal for the filing of any charge which might affect hisemployee interests.3Here the Union had been authorizedby Bishop and other employees to represent them in mattersdealing with their employee interests, and when the Unionfiled a charge alleging discrimination against Bishop, the33 Indeed,Respondent does not argue to thecontrary.In its brief, the onlydefense asserted to this allegation of the complaint is that Respondent exer-cised due diligence in trying to get Bishop back on the job,and that throughno fault of its own it was unable to do so untilOctober 20.Presumably, thereason for this position is to diminish or eliminate the amountof backpaydue Bishop.Although I havediscredited the testimony of the Penningtonsin this and other respects, itmay notbe amiss to point out that even if Iaccepted this testimony as true, it would not advance Respondent's positionHaving unlawfully discharged Bishop,itwas Respondent's duty to communi-cate its offer of reinstatement to her, and until it did so thebackpay obliga-tion continuesThatitmay have had somedifficultyin complying with thatobligation is beside the point, at least until it is shown that Bishop was forsome reason responsiblefor such difficulty.34 Section 8(a)(4) makes it an unfair laborpracticefor an employer "todischarge or otherwise discriminate against an employee because he has filedcharges orgiven testimony under this Act "35 SeeN.L R B.v Indiana& Michigan Electric Company,318 U.S 9, 17(1943), where the SupremeCourtheld that one who has no interest in thematters in controversy had standing to file a charge because the legislativehistory of the Actshows that it is not always prudent for an employee to filea charge against hisemployercharge was in that sense Bishop's charge.Frank Miller'sSons Fireproofing Company,164 NLRB 192, 199.Accordingly, I find and conclude that Bishop's dischargeon August 19 violated Section 8(a)(4) and (1) of the Act 36Upon the foregoing findings of fact and the entire recordin the case, I state the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By the conduct referred to in section C.I. paragraph(a) through (g), Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedthem by Section 7 of the Act, and thereby engaged in andis engaging in unfair labor practices proscribed by Section8(a)(1) of the Act.4.By laying off employees Alexander, Beasley, Bridges,Cousins, Drake, Harper, Haskins, Ledell, Willis, Walton,and White on July 13, Respondent discriminated againstsaid employees in regard to their tenure of employment, andterms and condition thereof, to discourage membership inthe Union, and thereby engaged in and is engaging in unfairlabor practices proscribed by Section 8(a)(3) and (1) of theAct.5.By discharging employee Bishop on August 19, Re-spondent discriminated against her because her name ap-peared on a charge filed against it, and thereby engaged inand is engaging in unfairlabor practices within themeaningof Section 8(a)(4) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,itwill be recommended that it cease anddesist therefrom and take certain affirmative action set forthbelow designed and found necessary to effectuate the poli-cies of the Act.Having found that Respondent interfered with,coerced,and restrained its employees in the exercise of rights guaran-teed by Section7 of the Act,and discriminatorily laid off12 employees-a violation which goesto the veryheart ofthe Act-I conclude from the totality of the unlawful con-duct herein found that Respondent should be required tocease and desist from in any manner interfering with, re-straining,or coercing its employees in the exercise of rightsguaranteed to them by Section 7of the Act.N.L.R.B. v.EntwistleMfg. Co.,120 F.2d 532 (C.A. 4, 1941);CaliforniaLingerieInc.,129 NLRB912, 915.Having found that Respondent discriminatorily laid offand thereafter failed and refused to reinstate Annie B. Beas-36Having reached this conclusion I find it unnecessary to decide whetherBishop's discharge also violated Section 8(a)(3) of the'Act,since in eitherevent the remedy would be the same.SeeN L.R B v Burnup andSims,Inc,379 US. 21, 22 (1964) 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDley,Roxie L. Bridges, Hester Cousins, Katie Drake, SueHarper, Eugenia Haskins, Wilma Ledell,BessieWillis, Con-stanceWalton, and Anna Bell White, it will be recommend-ed that Respondent be required to offer to each of themimmediate, full, and unconditional reinstatement to her for-mer or substantially equivalent position, without prejudiceto her seniority or other rights, privileges, or working condi-tions. It will further be recommended that Respondent berequired to make whole each of the aforementioned em-ployees, as well as Clara Alexander and Jessie Bishop whomIhave also found to have been unlawfully terminated byRespondent, for any loss of earnings they suffered by rea-son of the discrimination against them, by paying to eacha sum of money equal to the amount she would have earnedfrom the date of her discharge to the date Respondent of-fered or offers reinstatement as aforesaid, less any amountsshe may have earned during said period. I do not recom-mend a reinstatement order with respect to Bishop andAlexander because Bishop has been reinstated and Alexan-der was offered reinstatement which she declined. Thebackpay herein recommended shall be computed in themanner setforth inF.W.Woolworth Company,90 NLRB289, with interest at the rate of 6 percent per annum, asprovided inIsis Plumbing & Heating Co.,138 NLRB 716. Itwill also be recommended that Respondent be required topreserve and, upon request, make available to authorizedagents of the Board, all records necessary or useful in de-termining compliance with the Board's Order, or in comput-ing the amount of backpay due.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER37Respondent, Murcole, Inc., Indianapolis, Indiana, its of-ficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Telling employees that they will be laid off or dis-charged if they sign cards for or otherwise assist a labororganization, or any statement of similar purport.(b) Engaging in surveillance of the activities of its em-ployees on behalf of a labor organization, or in any otherconduct which can reasonably be calculated to convey to itsemployees the impression that their activities on behalf ofa labor organization are under its surveillance.(c)Telling employees that they should "stay away from"or "forget" about labor organizations if they wanted towork for it, or any statement of similar import.(d)Threatening employees with discharge unless they gettheir names removed from charges filed with the Board.(e)Discharging or otherwise discriminating against anemployee because he has filed a charge under the NationalLaborRelationsAct, as amended.37 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrder hereinshall, asprovidedin Sec. 102.48of the Rules and Regulations,be adopted by the Boardand become itsfindings,conclusions, and order, and all objectionsthereto shall be deemedwaived for all purposes.(f)Discouraging membership in or activities on behalf ofService Employees International Union, Local 551, AFL-CIO, or any other labor organization of its employees, bydischarging or otherwise discriminating in regard to the hireor tenure of employment or any term or condition of em-ployment of its employees.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collective bargaining, or other mutual aid or protec-tion as guaranteed by Section 7 of the Act, or to refrain fromany or all such activities.2.Take the following affirmative action, necessary toeffectuate the policies of the Act:(a)Offer Annie B. Beasley, Roxie L. Bridges, HesterCousins, Katie Drake, Sue Harper, Eugenia Haskins, Wil-ma Ledell,BessieWillis, Constance Walton, and Anna BellWhite immediate, full, and unconditional reinstatement toher former job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to her seniorityor other rights and privileges.(b)Make whole each of the aforementioned employees,as well as Clara Alexander and Jessie Bishop, for the wagesthey would have earned from the date of discharge to thedate of reinstatement, in the manner set forth in the sectionhereof entitled "The Remedy."(c)Notify Annie B. Beasley, Roxie L. Bridges, HesterCousins, Katie Drake, Sue Harper, Eugenia Haskins, Wil-ma Ledell,BessieWillis, Constance Walton, and Anna BellWhite if presently serving in the Armed Forced of the Unit-ed States of their right to reinstatement as provided in theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(d) Preserve and, upon request, make available to au-thorized agents of the National Labor Relations Board, forexamination and copying, records and reports, and all otherrecords, timecards, personnel records and reports, and allother records necessary or useful in determining compliancewith this Order, or in computing the amount of backpaydue, as herein provided.(e)Post at its business premises located at FortBenjaminHarrison, Indianapolis, Indiana, copies of the attached no-ticemarked "Appendix." 38 Copies of said notice, on formsprovided by the Regional Director for Region 25 of theNational Labor Relations Board (Indianapolis, Indiana),shall, after being signed by an authorized representative, beposted as herein provided, immediately upon receipt there-of, and be maintained by it for a period of 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the aforesaid Regional Director, in writing,38 In theevent that the Board's Order isenforced by a Judgment of aUnited States Court of Appeals, the wordsin thenoticereading"Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgmentof a United States Court of AppealsEnforcing an Order ofthe NationalLaborRelations Board." MURCOLE, INC.within 20daysfrom the date of receipt of this Decision,what steps it has taken to comply herewith.3939 In the event that this recommended Order is adoptedby theBoard afterexceptions have been filed, this provision shall be modified by deleting thewords "receipt of this Decision," and substituting therefor the words "thisOrder."SUPPLEMENTAL DECISIONPrior ProceedingsJOSEPHI.NACHMAN, Administrative Law Judge: On Feb-ruary10, 1972,I issued my initial Decision herein,findingthat Respondent violated Section 8(a)(1), (3), and (4) of theAct, by (a) interfering with, restraining, and coercing itsemployees in the exercise of their Section 7 rights; (b) discri-minatorily laying off 12 employees on July 13, 1971; and (c)discriminating against another employee because she hadfiled charges under the Act; and recommended issuance ofa remedial order. To support the finding that the layoff ofJuly 13 was discriminatorily motivated, I relied in part uponmy interpretation of a stipulation in the record that 11 of the12 employees so laid off had signed a card on behalf of theUnion on or before July 7.1On June 30, 1972, the Board issued its Order holding thatby the stipulation referred to Respondent did not concedebut in fact challenged the authenticity of the cards. Accord-ingly, the Board reopened the record and directed that thehearing be reconvened:. for the purpose of allowing the parties an opportu-nity to adduce evidence concerning the authenticity ofthe authorization cards and any and all employeeunion activities and Respondent's knowledge thereof.2The Proceedings Subsequent to ReopeningOn September 18, 1972, the parties submitted to me astipulation which, by my Order of September 21, 1972, wasapproved and ordered to be made a part of the record.3 Thestipulation recites that:(a)The parties do not desire, and waive further hearingin this matter.(b)The employees listed on General Counsel's Exhibit17 (received in evidence in the initial hearing),signed unionauthorization cards on the dates indicated by their re-spective names, and that they were the only employees tosign such cards prior to the layoff July 13, 1971.(c) Sue Stone,RoxyBridges,Wilma Ledell, Virtle Nall,Eugenia Haskins,Sue Harper,D. T. Woodard,Annie B.1 I interpreted Respondent's reservation about the stipulation as not con-ceding that the cards were effective as authorizations to theUnion to be thecollective-bargaining representativeof the employees,but that it did notquestion that said employees did in fact sign the cards as indicated. As noquestion regarding an 8(a)(5) violationor remedywas involved,the reserva-tion was regarded irrelevant to the issues.2Respondent's motion for reconsideration of said Order was denied by theBoardon August 24, 19723My Orderalso directed that the reconvened hearing,which had been setfor September 25, be canceled.239Beasley, Jessie Bishop, Hester Cousins, Anna Bell White,and Katie Drake, if called at a reconvened hearing, wouldtestify substantially in accord with the offers of proof madeby the General Counsel when said witnesses testified at theinitial hearing.(d)The parties have no further evidence to offer, andwaive the opportunity to do so.(e)The parties waive their right to file briefs with Admin-istrative Law Judge.4Based on the foregoing stipulation, and the entire recordin the case, I make the following:FINDINGS OF FACT1.I reiterate the finding in my prior Decision that, of the12 employees laid off on July 13, 11 had on or before July7 signed a card on behalf of the Union, and additionallyfind that these were the only employees to sign cards priorto July 13.2.Based on the offers of proof made at the trial, and theaforementioned stipulation, I make the following findingsto supplement the findings in my initial Decision:(a)There were two union meetings at which attendancelistswerekept; the first on June 22, and the other on July1,both in 1971. At the June 22 meeting the following thenemployees of Ken Kleen were in attendance: Wilma Ledell,D. T. Woodard, Roxy Bridges, Virile Nall, Bernice Cross,Eugenia (Gene) Haskins, Neil Basham, Bertha Curry, andHester Cousins. At the July 1, meeting,5 the following em-ployees were present: Scott, Bishop, Beasley, Willis, Novis,Bridges, Nall, Ledell, Noel, and Woodard. Employees Le-dell, Haskins, and Harper testified that at one of these meet-ingsthey signed union cards. Employees Beasley, Bishop,Cousins,White, and Drake also testified about the datesand the circumstances under which they signed cards for theUnion .6(b)About mid-June 1971, some five or six employeeswere in the parking lot at the Finance Center talking withUnion Agent Stone about arranging for meetings at whichemployees could meet with the Union, and it was pursuantto this that the meeting of June 22, above referred to, wasarranged. Additionally, about June 28, 1971, several em-ployees were in the parking lot at the Finance Center, withUnion Agent Stone, discussing plans for unionmeetingsand getting signatures to additional cards. Following thisdiscussion the employees went into work. As they camethrough the door, they were asked by Ken Kleen SupervisorDullen, who became a supervisor for Respondent on July1,what the discussion in the parking lot was about. Theemployees stated that they were talking with the union rep-The stipulation makes no reference to Respondent's knowledge of theunionactivity engaged in by the employeesHowever, in my initial DecisionI infered that informationacquired by Supervisors Dullen and Triplett whilethey were employed by Ken Kleen, they must have conveyedto Penningtonaftertheybecame supervisorsfor Respondent5The KenKleencontract expiredJune 30, andon July1, those whodesired suchemployment, which includedall the discnmmatees involved,were placed on Respondent'spayroll.6 In view of the stipulationthat certain employees signed cardson specifieddates, the testimonyof these witnesses in that regardseems unduly repeti-tious and unnecessary. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDresentative.Dullen replied, that anyone talking about theUnion would be laid off .77Althoughin my original Decision I found certain statementsby Dullento be violative of Section8(a)(I), I did not find otherstatementsby him tobe violativebecause they were made at a time when Dullen was a supervisorfor Ken Kleen and not forRespondent The statementabove referred to fallsin thelatter categoryConclusionsUpon consideration of the foregoing in light of the entirerecord in this case, I find nothing that requires any changein the findings, conclusions, and recommendations con-tained in my Decision of February 10, 1972, and recom-mend that the Board approve and adopt the same in itsentirety.